Appleton, C. J.
The sheriff having seasonably served and returned his writ to the clerk’s office, is not responsible for its not having been duly entered.
The officer, before serving the writ, was required to take a bond "in double the value of the goods to be replevied,” and "with sufficient sureties,” R. S., c. 96, § 10. He is atrespasser if he fails to take such bond. If the bond is for less than double the value of the property, as in Kimball v. True, 34 Maine, 85, or if there be but one surety, as in Greely v. Currier, 39 Maine, 517, or the bond be running to the sheriff instead of the plaintiff, as in Purple v. Purple, 5 Pick. 226, the sheriff may be heldin trespass for an unlawful seizure of the property, unless by resorting to his remedy under the bond, or in some other way, the defendant may have waived that mode of redress. Tuck v. Moses, 54 Maine, 115. Without the legal bond the officer replevying, is a trespasser. Morse v. Hodsdon, 5 Mass. 314.
The legal bond is in double the value of the property. It is not the value a plaintiff may put upon the property for the purpose of obtaining its possession by giving a bond, when the property may not be valued at a quarter of its actual value. The officer must see- to it that property is not replevied at an insufficient valuation. In Kimball v. True, before cited, the property was undervalued, and the sheriff held responsible for such undervaluation, though the bond was in double the estimated value of the property in the writ.
When the action is entered, advantage must be seasonably taken of a defective or insufficient bond. Douglass v. Gardner, 63 Maine, 463.

The case to stand for trial.

Walton, Barrows, Virgin, Peters and Libbey, JJ., concurred.